DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 8A. “54a” and “54b” should be –56a—and –56b--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The claim set on Pages 15-17 of the specification should be removed in order to eliminate any confusion regarding the current claims and future amended disclosures.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, line 2, the recitation “any other transparent sheet” renders the claim indefinite because it is unclear as to exactly what this encapsulates. The current disclosure does not appear to support any/every single known transparent material being used in the invention.
Claim 14 recites the limitation "the at least one edge spacer" in 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,536,424 to Laurent in view of GB 2 144 475 A to Hoyois.

Regarding claim 1, Laurent discloses an insulating glass unit comprising: a pair of glass panes (1, 2, Fig.1) in a parallel, spaced apart relation (Fig.1); at least one edge spacer (4) and at least a primary sealant (5, 6) located between adjacent edges of the pair of panes to provide an integral unit defining a space (Fig.1) therebetween; and at least one transparent film (15) located within the space between the pair of glass panes, said at least one transparent film secured to a support structure (13, 14), wherein the film is positioned in a spaced apart parallel relationship between the pair of glass panes (Fig.1), and wherein the film is tensioned prior to positioning of the film between the pair of glass panes (Column 5, lines 29-37).  
Laurent discloses the primary sealant as a solder to connect the spacer to the panes but does not specifically disclose the glazing as an integral sealed unit.
Hoyois discloses providing a sealant (14) around the edge of the glazing to provide a sealed interior cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a peripheral seal on the glazing of Laurent as taught by Hoyois so to ensure the air or gas inside of the glazing maintains its pressure, aids in preventing humidity, and increases the thermal properties of the glazing.
The recitation “prior to positioning” is a product by process recitation. The present invention is being examined as the final product and the process of making the product does not further define the final product.
Regarding claim 2, Laurent discloses wherein the at least one transparent film is supported by the support structure (13, 14) and the support structure is separate from the edge spacer (13/14 are spaced from 4).  
Regarding claim 3, Laurent discloses wherein the support structure comprises a plurality of frame members (13,14) located adjacent an edge of the film.  
Regarding claim 4, Laurent discloses wherein the plurality of frame members are rigid and each are made of rigid solid or hollow profiles (13, 14).
Regarding claim 5, Laurent discloses wherein the film is annealed prior to or after securing the film to the support structure (Column 5, lines 29-37).  
The recitation “annealed prior to or after” is a product by process recitation. The present invention is being examined as the final product and the process of making the product does not further define the final product.
Regarding claim 6, Laurent in view of Hoyois do not discloses wherein the tensioned state of the film has a tension of less than or equal to 1.5 lb. per linear inch.  
Both Laurent and Hoyois disclose heat shrinkable films and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an effective tension to the film such that the film does not contain wrinkles, and further such that the film is taut enough to serve the desired purpose of insulative properties and even another layer of resistance.
	Regarding claim 7, it should be noted that claim 7 is considered product-by-process claims, therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985)
Regarding claims 8 and 9, Laurent discloses wherein the film is a polymeric sheet comprising polyethylene terephthalate (Column 5, lines 40-42).  
Regarding claim 10, Laurent discloses wherein the film is secured to the support structure by an adhesive (Column 6, lines 1-5).
Regarding claim 11, Laurent discloses wherein the support structure is secured to the edge spacer (secured through solder 11, 12, and member 9).
Regarding claim 12, Laurent discloses wherein the pair of glass panes comprises a first glass pane (1) and a second glass pane (2) and wherein the support structure is configured to allow for a gas to travel between a first chamber (between 15 and 1) located between the first glass pane and a first side of the film and a second chamber (between 15 and 2) located between the second glass pane and a second side of the film to ensure pressure equalization between the first chamber and the second chamber (since the members 13/14 are spot soldered, the chambers are in fluid communication with one another).  
Regarding claim 13, Laurent discloses wherein the film includes materials coated on one or both sides to control transmission and/or reflection spectra (Column 5, lines 43-47).  
Regarding claim 14, Laurent discloses a method for forming an insulating glass unit comprising: providing a pair of glass panes (1, 2) in a parallel, spaced apart relation; providing at least one film (15); securing the film to one of a support structure (glued to 13,14); applying heat to the film to shrink the film (Column 5, lines 29-37 and Column 6, lines 4-6 and 28-31), wherein the step of annealing the film occurs after the step of securing the film to one of the support structure (Column 5, lines 33-37); positioning the film secured to one of the support structure between the pair of glass panes (Column 6, lines 30-31) such that the film is positioned in a spaced apart parallel relationship between the pair of glass panes (Fig.1); and providing the at least one edge spacer (4) and a primary sealant (5, 6) between adjacent edges of the pair of panes to provide an integral unit defining a space therebetween.  
Laurent discloses placing the film over the support structure and heating the film to remove the wrinkles but does not disclose stretching and removing the wrinkles before heat-shrinking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stretched the film over the support elements of Laurent, thereby eliminating wrinkles, thereby preventing the chance that the wrinkles stay in the film permanently when the film is heated and shrunk.
Laurent discloses the primary sealant as a solder to connect the spacer to the panes but does not specifically disclose the glazing as an integral sealed unit.
Hoyois discloses providing a sealant (14) around the edge of the glazing to provide a sealed interior cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a peripheral seal on the glazing of Laurent as taught by Hoyois so to ensure the air or gas inside of the glazing maintains its pressure, aids in preventing humidity, and increases the thermal properties of the glazing.
Regarding claim 15, Laurent discloses wherein the film is secured to the support structure (Column 6, lines 30-31), and the film and the support structure are positioned between the pair of glass panes at a location that is separate from the at least one edge spacer (Fig.1).  
Regarding claim 16, Laurent discloses wherein the support structure comprises a plurality of frame members (13 and 14) located adjacent an edge of the film.  
Regarding claim 17, Laurent discloses wherein the film is heated to a temperature and for a time sufficient to shrink the film (heat shrinkable film, film is made taut to remove wrinkles).
Laurent in view of Hoyois do not discloses wherein the tensioned state of the film has a tension of less than or equal to 1.5 lb. per linear inch.  
Both Laurent and Hoyois disclose heat shrinkable films and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an effective tension to the film such that the film does not contain wrinkles, and further such that the film is taut enough to serve the desired purpose of insulative properties and even another layer of resistance.
Regarding claim 18, Laurent discloses comprising trimming the film prior to heat shrinkage (Column 5, lines 29-30), but does not specifically disclose trimming after heat shrinkage.
Hoyois discloses trimming the foil before or after heat shrinkage (Page 4, Column 2, lines 85-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have trimmed the foil after the heat shrinking process, thereby enabling one to remove any extra foil from the assembly.
Regarding claim 19, Laurent discloses wherein the film is secured to the support structure by an adhesive (Column 6, lines 1-5).
Regarding claim 20, Laurent discloses wherein the support structure comprises a plurality of frame members (13 and 14) located adjacent an edge of the film, wherein the plurality of frame members are rigid solid or hollow profiles (13, 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635